This is a motion to retax the costs of this Court, so that the defendant may be allowed the entire cost of printing, instead of merely the amount already taxed, that is, 80 cents a page for sixty pages. It appears from the application, which is in writing, that there was no *Page 626 
unnecessary or superfluous matter in the transcript, but that the whole thereof was pertinent and necessary to a proper statement of the facts upon which the assignments of error were based. The respondent, or appellee, has not answered the motion, but her silence admits the facts. Rule 31 (164 N.C. 549) provides that the successful party in (570) this Court shall recover the cost of printing the record at a rate not exceeding 70 cents for sixty pages, and 10 cents a page to the clerk of this Court for each page of the copy made by him for the printer, making 80 cents in all, "unless otherwise specially ordered by the Court." The appellant has brought its application within the rule, and it is a proper case for the exercise of our discretion in its favor by requiring the entire actual costs to be paid. It may be further said that it is perfectly just that the amount paid by appellant for the actual cost of printing should be refunded, for it is in no default, and was compelled to send up and print the entire transcript.
It is, therefore, adjudged that the motion be allowed, and the clerk of this Court will tax the costs accordingly and enter judgment for the same on the prosecution bond of appellee. It is advisable that this rule be fully understood in its practical application.
It is so ordered.
Motion allowed.